Title: To James Madison from James McClurg, 22 August 1787
From: McClurg, James
To: Madison, James


Dear Sir,
Richmond Augt. 22. 87.
I have so much pleasure from your communications, that I shall be careful to acknowledge the reciept of them, with a view to secure their continuance.
I have still some hope that I shall hear from you of the reinstatement of the Negative—as it is certainly the only mean by which the several Legislatures can be restrain’d from disturbing the order & harmony of the whole; & the Governmt. render’d properly national, & one. I should suppose that some of its former opponents must by this time have seen the necessity of advocating it, if they wish to support their own principles.

We have been inform’d from Green-bryar that a number of Men in that county, to the amount, it is said, of 300, have sign’d an Association, to oppose the payment of the certificate Tax, & in genl. of all debts; & it is apprehended there, that they will attempt forcibly to stop the proceedings of the next court. The Ringleader of this riot, I apprehend from the Length & sound of his christian name, Adonijah Matthews, must have come from New-England.
A News-paper writter, from Prince-Edward, has promised to investigate, & expose, the dangerous tendency, as well as unsoundness of John Adam’s doctrines—supposed by some to be Mr. H——y. This book is squibb’d at in almost every paper—but I have not heard that any body speaks of it with more acrimony than your namesake at Wmsburg.
We have got the burner of one prison & a Mr. Posey of N. Kent, deposited in the goal of this city. I have told you all our domestic anecdotes that I can think of, & am with the most sincere regard, Dear Sir, Your most obedt. friend & Servt.
Jas. McClurg
